t c memo united_states tax_court plains petroleum company and subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date david d aughtry shelley j cashion arnold b sidman and craig m bergez for petitioners william l blagg and mark s mesler for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in petitioners federal_income_tax and accuracy-related_penalties as follows penalties year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the issues we must decide are whether an acquisition by petitioner was made for the principal purpose of avoiding or evading tax as defined by sec_269 and whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 references to petitioner in the singular are to plains petroleum company findings_of_fact pursuant to rule some of the facts have been stipulated for trial which stipulations are incorporated herein by reference and are found as facts in the instant case when petitioner filed the petition its principal_place_of_business was located in denver colorado petitioner is the common parent of an affiliated_group_of_corporations that filed consolidated federal_income_tax returns for the years in issue petitioners are engaged in the oil_and_gas business i petitioner and tri-power before the acquisition a petitioner organization and operations petitioner was incorporated on date as a wholly owned subsidiary of kn energy inc kn energy a publicly traded company ’ effective date kn energy assigned its ownership interests in substantially_all of its then-remaining oil and natural_gas producing properties to petitioner on date as the result of a spinoff petitioner became an independent publicly owned company stock kn energy inc kn energy was formed in as a pipeline company to purchase supplies of natural_gas in the otis field in central kansas and deliver those supplies through a single transmission line to markets in northern kansas and central nebraska kn energy had previously spun off a portion of its assets pursuant to a plan to thwart a takeover attempt during kn energy had two types of natural_gas reserves old natural_gas reserves natural_gas reserves associated with wells drilled before date and new natural_gas reserves natural_gas reserves associated with wells drilled on or after date as a defensive mechanism to the takeover attempt kn energy decided to spin off its oil and natural_gas reserves kn energy accomplished the spinoff using two subsidiaries midlands energy co midlands and petitioner the first spinoff took place on date after kn energy transferred its new natural_gas reserves and undeveloped properties to midlands the second spinoff was delayed because transfer of kn energy's old natural_gas reserves which were subject_to regulation by the federal energy regulatory commission ferc required ferc approval which had not yet been sought on date ferc issued an order approving the date transfer of the remaining oil and old natural_gas reserves to petitioner in petitioner began trading on the new york stock exchange on date after the spinoff petitioner's holdings consisted primarily of properties that produced old natural_gas e those with wells that had been drilled prior to date the properties were located primarily in the hugoton field in southwest kansas and in the guymon-hugoton area of oklahoma collectively referred to as the hugoton field or hugoton at the time of the spinoff petitioner was required by contract to sell substantially_all approximately percent of its natural_gas production to kn energy at an average sales_price of cents per thousand cubic feet mcf in addition kn energy had a contractual first right of refusal to purchase any additional gas supplies that petitioner might acquire or develop in the future essentially petitioner had one field hugoton one product old natural_gas and one customer kn energy petitioner however also held a few properties that produced some oil along with old natural_gas some properties that produced new natural_gas and a small amount of undeveloped acreage ‘ the hugoton field in kansas and the guymon-hugoton field in oklahoma are essentially one continuous field that straddles the border between kansas and oklahoma kn energy serves a predominantly rural market providing gas for space heating purposes accordingly kn energy's market is highly sensitive to weather conditions during petitioner's executive management team consisted of elmer j jackson as its chief_executive_officer ceo roger l billings as its chief operating officer coo darrel reed as its vice president of finance and robert w wagner as its land manager mr billings a petroleum geologist and mr wagner each had over years of experience in the oil_and_gas business when they joined petitioner during robert miller served as petitioner's general counsel ’ petitioner's board_of directors board was composed of mr jackson mr billings and three individuals who were not involved with petitioner's management petitioner was subject_to the regulatory control of both the kansas corporation commission kcc a state_agency and the federal energy regulatory commission ferc the kcc had regulatory control_over the production and development of the hugoton field at the time petitioner became public the kcc had mr jackson an attorney with over years of experience in the oil_and_gas business joined petitioner at kn energy's request prior to the date spinoff mr jackson joined kn energy in as an attorney after working years for a major oil company during the spring of mr jackson left kn energy to serve as midlands' executive vice president and general counsel until it was acquired during date by freeport mcmoran inc then prior to the date spinoff of petitioner kn energy asked mr jackson to return to kn energy to serve as petitioner's ceo like mr jackson mr miller began his legal career with kn bnergy under its consideration a proposal to allow infill drilling in the hugoton field in its third guarterly report dated date third guarter report the first shareholder report issued by petitioner after its spinoff from kn energy petitioner indicated that it expected that infill drilling would if allowed add approximately percent to its proven’ natural_gas reserves petitioner further anticipated that as a result of deregulation it could expect to receive a price for those reserves that would be between three and four times the average price it was then receiving for its production from the hugoton field on date the kcc issued an order that permitted infill drilling by petitioner in the hugoton field beginning on date the kcc infill drilling order on date petitioner announced that it would receive dollar_figure per mcf for infill gas production from the hugoton field the kcc infill drilling order in the hugoton field was challenged’ but ultimately affirmed by the kansas supreme court on january an infill well is defined as a well drilled on an irregular pattern disregarding normal target and spacing requirements williams meyers oil gas term sec_529 9th ed the term proven or proved_reserves is frequently used to denote the amount of oil in known deposits which is estimated to be recoverable under current economic and operating conditions see id mobil oil and other interested parties contested the kcc infill drilling order in the hugoton field see southwest kansas royalty owners association v kansas corporation commn p 2d kan ferc also had regulatory control_over the production and sale of old natural_gas from the hugoton field during date ferc issued order fed reg date ferc order which permitted but did not require gas pipelines and producers to renegotiate the price of old natural_gas with the purchase_price not to exceed dollar_figure per mcf ferc order was hotly contested the court_of_appeals for the fifth circuit in 885_f2d_209 5th cir struck down ferc order as exceeding ferc's authority during however the supreme court upheld ferc order in 498_us_211 during pursuant to ferc order petitioner and kn energy renegotiated the purchase_price for petitioner's production of old natural_gas from the hugoton field subject_to a judicial determination of the validity of ferc order petitioner and kn energy established a price of dollar_figure per mcf in addition kn energy agreed to reimburse petitioner in full for the production and property taxes on petitioner's hugoton production the increased revenues that petitioner expected to receive from the renegotiated gas sales were of course subject_to refund until the appeals of ferc order became final acquisition strateqy and efforts before the acquisition a publicly announced acquisition policy during petitioner's gas reserves were projected to last for approximately years oil and natural_gas reserves are however by their very nature depleting assets because oil and natural_gas reserves are nonregenerative they must be replaced either through exploration and development or by acquisition petitioner's board and management team elected from the outset to replace production and add reserves through acquisition in petitioner's third quarter report mr jackson wrote a letter to the shareholders announcing petitioner's acquisition plans as follows although the decrease in oil_and_gas prices has not significantly affected your company's earnings it has affected the industry in general plains sees the drop in other companies' values as a strategic opportunity to make a profitable acquisition that will expand its size and area of operations emphasis added similarly in petitioner's first annual report issued for the year ended date mr jackson again publicly announced petitioner's acquisition plans ina letter to the shareholders mr jackson stated your management also is taking steps to develop additional reserve sources and new markets the fact that substantially_all of our properties are developed and are producing gas dedicated to the kn energy inc kn system has two inevitable consequences the first is that our sales of gas are directly affected by weather conditions on the kn system in the midwest and high plains with space heating as the primary service gas sales revenues from kn will vary from season to season and year to year the second consequence is that with essentially all of our acreage already developed except for the infill program described above we must replace the gas reserves that are sold each year in developing new supplies we will not neglect the kn market but will endeavor to develop others as well initially we are looking to do this principally by acguisition the current weak conditions in the industry and our strong financial base offer the possibility of favorable acquisitions which we are continuing to explore emphasis added later in the annual report petitioner identified the states in which it sought to acquire producing properties and developmental opportunities as well as the buying opportunity it perceived going into as follows the company is focusing on the development opportunities of its properties and has only minor amounts budgeted for exploration the company is seeking to acquire producing properties and developmental opportunities in texas oklahoma and louisiana so as to diversify geographically and enter new markets the company believes that the sharply lower oil_and_gas prices represent a buying opportunity however it does not look for prices to recover in the next year or two emphasis added upon becoming public petitioner immediately began looking for acquisition opportunities during the fall of petitioner commissioned its investment banking firm kidder peabody co kidder peabody to do inter alia an acquisition earch petitioner obtained a report from kidder peabody dated date in which kidder peabody identified oil_and_gas companies as potential acquisition targets the kidder peabody report selected of the potential targets for further review the kidder peabody report and petitioner's acquisition plans were discussed at the date meeting of petitioner's board according to the minutes of that board meeting mr jackson explained the reason why the company was currently looking for an acquisition he stated that if the kansas corporation commission were to order no infill drilling in the hugoton field in or even in then the company must do more than sell its inventory off the shelf but must look for ways to maintain its reserve position management had concluded that currently the best opportunities to add reserves would be found through the purchase of an oil_and_gas exploration and production company rather than through the process of building an exploration position from the ground up mr jackson advised that mr billings and mr reed had been actively reviewing many potential candidates and that kidder peabody had provided research assistance on acquisitions candidates mr jackson stressed that the company would consider nothing other than a friendly acquisition the characteristics of the ideal acquisition candidate were discussed in detail emphasis added petitioner regularly reported on its acquisition efforts at its board meetings petitioner also reported on its acquisition efforts reiterating its commitment to add value through its oil_and_gas acquisition strategy in every guarterly shareholder and annual report during the period through b acquisition limitations during this period mr billings formed an in-house acquisition screening team consisting of himself mr wagner mr reed mr miller and lee van ramshorst a petroleum engineer petitioner's management team adopted certain limitations for screening and selecting acquisition targets in particular petitioner was looking for companies with significant oil_and_gas reserves further petitioner sought both geographic and geologic diversification petitioner wanted to expand outside of the hugoton field into the gulf coast region and broaden its production mix by acquiring more oil reserves with an initial line of credit in the amount of dollar_figure million petitioner decided to target acquisitions in the range of dollar_figure to dollar_figure million management decided to make smaller acquisitions in order to spread the risk and avoid betting the entire company on a single acquisition finally petitioner hoped to gain by way of acquisition access to otherwise unavailable proprietary information which is critical in the oil_and_gas exploration and production business proprietary information generally available only to owners with a working_interest ina field helps the owner producer make decisions concerning whether to pursue additional working interests or pull out of that field the use of reserve reports in connection with the purchase and sale of oil_and_gas reserves is a common practice a reserve report typically states the discounted net present_value of the specified reserves the discounted net present_value is dependent upon three factors an estimate of the proved developed and producing reserves an estimate of the anticipated future net revenue using price forecasts provided by the oil_and_gas company and a range of discount rates used to determine the net present_value of the future net_revenues expected to be received upon the recovery and sale of the reserves petitioner's standard practice was to rely on the seller's reserve report if it was prepared by a reputable outside engineer ’ petitioner's standard practice also included engaging the seller's reserve engineer to update or roll forward ’ his earlier projections using petitioner's oil_and_gas price forecasts ' petitioner would then perform an in-house review of the updated reserve report in connection with its evaluation of the prospective acquisition petitioner adopted i the major oil_and_gas companies typically do not rely on outside engineers thus in acquisitions involving reserves owned by major oil_and_gas companies it is common for a buyer to rely on the seller's in-house reserve report a reserve report is rolled forward or updated by revising the previous projections to take into account the intervening production and the buyer's oil_and_gas price forecast petitioner also used rollforwards in connection with the evaluation of its own reserves petitioner typically evaluated its reserves midyear and then rolled its projections forward at the end of the year this practice because its management believed that it was more efficient to use the existing data produced by an engineer already familiar with the reserves than to start back at square one with an independent reserve engineer who was unfamiliar with the properties cc attempted and failed acquisitions from the time it became public until the acquisition of tri- power petroleum inc tri-power during date petitioner's management team contemplated a large number of acquisition opportunities during they considered over acquisition targets several of those companies did come on the market but petitioner was unsuccessful in acquiring them either because the price was too high or because they were already committed before petitioner had the opportunity to make an offer during date petitioner opened discussions relating to the acquisition of brock exploration co brock exploration an oil_and_gas company headquartered in new orleans louisiana brock exploration was owned and operated by lawrence e brock a longtime friend of mr jackson negotiations with brock exploration progressed through the summer and fall of during that time however petitioner's acquisition efforts continued during date messrs billings and wagner met ona number of occasions with representatives from kennedy mitchell km an oil_and_gas company located in lakewood colorado petitioner pursued the acquisition and investigated km's reserves in investigating the reserves petitioner analyzed the report prepared by km's reserve engineers without investing the time and expense of commissioning a new reserve report from a new petroleum engineering firm petitioner's board at its date meeting discussed and authorized an offer for the km properties located in the states of oklahoma and texas at a price not to exceed dollar_figure million the price proposed by petitioner for the km properties was not acceptable to the seller and the acquisition failed at petitioner's next board meeting on date mr billings reported on the failure to make the authorized acquisition and the ongoing search for an oil_and_gas acquisition within the limitations set by the board mr billings advised that the company had been unsuccessful in acquiring those properties which had been shown to the board_of directors at the last regular meeting although there is no current follow- up activity on that prospect mr billings advised that the properties may remain available for purchase and that at a later date in the party owning those properties may be more inclined to sell them otherwise mr billings advised that the company continues to look for an attractive acquisition within the parameter earlier defined for the board currently there are no candidates for acquisition which are appropriate to bring before the board emphasis added during petitioner's discussions with mr brock concerning brock exploration mr brock identified several other acquisition opportunities one of those was equitable oil a potential acquisition target that had also been recommended to petitioner by its investment banking firm kidder peabody during date mr jackson traveled to new york to meet with equitable oil's management consideration of the acquisition of equitable oil however was deferred until the conclusion of the brock exploration deal at the august meeting of petitioner's board mr billings reported on petitioner's ongoing acquisition efforts including two specific targets mr billings reviewed the status of acquisition activities including a general description of two potential acquisition candidates that are currently being evaluated by the company's staff and outside consultants mr billings indicated that because the process of gathering information on these acquisition candidates had not been completed no specific proposals would be brought before the board at this time mr billings indicated however that a recommendation with respect to at least one candidate should be finalized in the next few weeks sometime during the summer of as negotiations with brock exploration continued petitioner commissioned an independent petroleum engineering firm to prepare a reserve report relating to brock exploration's reserves mr jackson directed petitioner to engage an independent reserve study for the brock exploration acquisition because he wanted to avoid any appearance that his longtime friendship with mr brock the owner of brock exploration influenced the transaction on date petitioner's management team recommended to its board that an offer be made to acquire brock exploration in exchange for common_stock of petitioner by resolution dated date petitioner's board authorized an offer of petitioner's common_stock having a fair_market_value between dollar_figure million and dollar_figure million in exchange for percent of brock exploration although brock exploration had net operating losses nol's petitioner's offer did not include consideration for those losses on date messrs jackson billings and reed met in new orleans louisiana with mr brock to discuss petitioner's offer to acquire brock exploration petitioner's offer was rejected and the brock exploration deal died when the brock exploration acquisition fell through mr jackson reopened communications with equitable oil discussions with equitable oil soon terminated however because it became apparent that petitioner could not offer enough to make the deal work during date prior to its acquisition of tri-power petitioner's acquisition efforts were wholly unsuccessful plans to adopt a holding_company structure it is common for publicly owned oil_and_gas companies to operate using a holding_company structure e a parent company with an operating subsidiary shortly after its organization petitioner's management team began considering the idea of adopting a holding_company structure for petitioner by the summer of management concluded that a holding_company structure would be the best structure for petitioner because it would offer petitioner greater flexibility in making acquisitions and in addressing shareholders and others with hostile intentions petitioner initially contemplated using one operating subsidiary petitioner contemplated that the brock exploration acquisition would be the vehicle for establishing the preferred holding_company structure mr brock was interested in a stock transaction the result of which would have been that brock exploration would have become a wholly owned subsidiary of petitioner facilitating management's plan to adopt a holding_company structure as the brock exploration transaction progressed into the summer of mr jackson asked paul hocevar of arthur andersen co arthur andersen to determine the tax consequences to petitioner if it transferred its oil_and_gas_properties to a subsidiary by memorandum dated date arthur andersen transmitted a discussion draft memorandum that concluded favorable tax consequences would flow if petitioner formed a subsidiary and made an installment_sale of its assets to the subsidiary arthur andersen suggested this plan partially in response to management's concern about the possibility of a hostile takeover attempt it was believed that the installment_sale would have the effect of a poison_pill to a hostile bidder the plan had no adverse tax consequences to petitioner rather in addition to creating a poison_pill the plan offered certain tax advantages ’ petitioner obtained authorization to sell its assets to a newly formed subsidiary from the board at its date meeting petitioner however never implemented that plan arthur andersen believed that the installment_sale would act as a poison_pill because acquisition of petitioner's stock by a hostile bidder would if the hostile bidder made a sec_338 election trigger recognition of the unrecognized_gain from the installment_sale the resulting tax would effectively increase the cost to a potential hostile bidder trying to acquire petitioner in the absence of a sec_338 election the hostile bidder would derive no additional depletable tax basis in the gas reserves and would have little cost_depletion in the future to offset the significant gas revenues that would be received 1s according to the arthur andersen memorandum the plan would yield an 18-percent after-tax benefit to petitioner market conditions during during oil_and_gas prices were on the decline at the same time the cost of drilling for oil and gass was on the rise as a result many oil_and_gas companies cut back their v6 the posted per-barrel price for west texas intermediate crude as of the beginning of each month during was as follows month price jan dollar_figure feb dollar_figure mar dollar_figure apr dollar_figure may dollar_figure june dollar_figure july dollar_figure aug dollar_figure sept dollar_figure oct dollar_figure nov dollar_figure dec dollar_figure the posted per-mcf price for gas as of the beginning of each month during was as follows month price jan dollar_figure-dollar_figure feb 90-dollar_figure mar 80-dollar_figure apr 55-dollar_figure may 35-dollar_figure june 35-dollar_figure july 35-dollar_figure aug 40-dollar_figure sept 35-dollar_figure oct 25-dollar_figure nov 30-dollar_figure dec 35-dollar_figure - - exploration and development activities these two factors declining prices and rising costs combined to produce a highly competitive market for the acquisition of developed oil_and_gas reserves during strevig associates strevig was the leading publisher of oil_and_gas transactional data strevig tracks oil_and_gas acquisitions collecting all the available published information on completed transactions upon confirmation of the data from both the buyer and the seller strevig publishes a guarterly report showing the median_price per barrel of oil equivalent price boe paid_by buyers in those transactions reported gas reserves are converted to equivalent barrels of oil to provide a common unit of comparison when there is a mixture of oil_and_gas reserves the standard conversion ratio is cubic feet cf of gas to barrel of oil ’ the price boe is determined by dividing the purchase_price by the number of boe acquired ww we note that the same conversion ratio is used in the code sec_613a equates big_number cubic feet cf of gas with barrel of oil for purposes of computing the taxpayer's daily depletable natural_gas guantity which in turn is used in the computation of the taxpayer's allowance for depletion pursuant to sec_611 and sec_613 --- - strevig's quarterly reserve report for the fourth quarter of reports the following median_price boe paid_by buyers in those transactions followed by strevig during number of quarter s boe transactions first dollar_figure second dollar_figure third dollar_figure fourth dollar_figure petitioner's acquisition of tri-power was among the transactions reported by strevig for the fourth guarter of as reserve estimates are updated strevig revises its price boe computations and publishes those results during date strevig reported the following revised price boe figures for those transactions followed by strevig during number of quarter s boe transactions first dollar_figure second dollar_figure third dollar_figure fourth dollar_figure b tri-power tri-power prior to date was a wholly owned subsidiary of tri-power petroleum corp tpc a publicly traded canadian corporation tri-power owed as of date a total of dollar_figure million dollar_figure million each to the toronto-dominion bank new york branch and the canadian imperial bank of commerce the banks tri-power also owed dollar_figure million to its parent tpc on date pursuant to a plan of recapitalization tri-power underwent a debt restructuring pursuant to the plan tri-power issued big_number shares of preferred_stock having a par_value of dollar_figure per share to each of the two banks in full satisfaction of tri-power's indebtedness to the banks also pursuant to the plan tri-power issued big_number shares of preferred_stock having a par_value of dollar_figure per share to tpc in full satisfaction of its intercompany debt to tpc accordingly when petitioner acquired tri-power on november tpc owned percent of tri-power's common_stock and big_number shares of its preferred_stock tri-power's remaining shares of preferred_stock were owned by the banks tri-power's principal_place_of_business was in houston texas and its properties were located primarily in texas and wyoming at the time of its acquisition by petitioner tri-power owned seven groups of properties six of which were acquired by way of merger the properties owned by tri-power and acquired by petitioner will be referred to as the tri-power properties tri-power's nol's by that time were dollar_figure during tri-power began seeking investors to help develop seven different prospects in various locations throughout the rocky mountains the permian basin and the gulf coast although it presented the investment package to numerous parties tri-power failed to attract any investors ’ sometime during july or date tpc decided sell tri-power in its entirety il petitioner's acquisition of tri-power a tpc's offer tri-power first came to petitioner's attention about the time that the brock exploration deal collapsed laura dichter an independent oil_and_gas landman out of denver colorado identified tri-power as a possible acquisition candidate for petitioner sometime during early date ms dichter delivered to mr reed petitioner's vice president of finance a package of materials containing information about tri-power and its properties the package included the following a list showing the average monthly production of tri-power' sec_79 producing wells for the first half of excerpts from the date l a martin associates inc lam reserve estimate and economic analysis report effective as of date the lam reserve report lam's updated production history curves through date monthly production statistics for each of tri-power' sec_79 wells from inception to the most recent information then available descriptions and locations for all of tri-power's leasehold although tri-power found no investors for its development proposal it did sell one minor property during that period interests both developed and undeveloped information concerning major leased but undrilled prospects in which tri- power had an interest a list of tri-power's unleased geologically-geophysically defined prospects and schedules showing tri-power's tax losses larry a martin of lam was a well-known petroleum engineer during date mr billings contacted dwight cassell tpc's contact person with respect to the sale of its subsidiary tri-power mr cassell a petroleum geologist served as tri- power's exploration manager on date following a telephone conversation with mr cassell earlier that day mr billings wrote a letter to mr cassell describing petitioner's objectives and intentions as follows plains is seeking a gulf coast presence and hopes to seek property acquisitions from there it will probably explore in only modest amounts in the current economic climate by letter dated date tpc offered to sell two of its subsidiaries tri-power and bonanza petroleum inc bonanza to petitioner the assets of tri-power and bonanza are being offered for sale these assets include percent of the stock of tri-power and bonanza which in turn represents ownership in producing oil_and_gas wells non-producing prospective leaseholds unleased oil_and_gas prospects plus office equipment and records the data transmitted herewith provides the basis for determining worth of both producing properties and non-producing leaseholds that relate to defined drillable prospects - - within the enclosed loose leaf volume is a listing of the currently producing wells showing the average monthly production for the first half of excerpts from the l a martin and associates inc reserves estimate and economic analysis report dated date martin's production history curves have been updated through date also included with the martin data are monthly production statistics for each of the wells from inception to the most recent information available description and location for all of tri-power's leasehold interest both developed and undeveloped and the final section deals with the four major leased undrilled prospects in which tri- power has an interest and a listing of unleased geologically-geophysically defined prospects tri-power will sell all of its u s producing properties for dollar_figure with a minimum of dollar_figure to be paid in cash with assumption by buyer of tri-power's dollar_figure u s bank debt but reserving to tpc a net profit interest in the properties on a project basis this would result in tpc backing in for a net profit interest after buyer recovers all of his costs out of production from the sold properties previously on date tpc had made a similar offer to united oil and minerals in both instances tpc offered to sell only the stock of tri-power not its individual assets shortly after tpc's offer to petitioner on date bonanza merged into tri-power b petitioner's examination of tri-power's properties upon receiving the offer from tpc petitioner's acquisition team began investigating the tri-power properties petitioner's acquisition team studied not only the lam reserve report - - effective as of date but also the other information provided in conjunction with tpc's offer sometime during date petitioner engaged lam tri- power's independent reserve engineer since at least ’ to update the lam reserve report petitioner requested lam to roll forward its earlier projections to date using petitioner's oil_and_gas price forecast the society of petroleum evaluation engineers spee conducts an annual survey of oil_and_gas price forecasts by producers consultants and bankers the spee survey published during date spee survey provides an accurate compilation of the responses to that survey the oil_and_gas price forecast provided by petitioner to lam for use in the rollforward was higher than the mean reported by the spee survey spee mean but within one standard deviation of the spee mean tri-power provided its updated production data to both petitioner and lam accordingly lam had available its production curves updated through date and the production data necessary to plot production curves through date lam's updated reserve report the lam updated reserve report however did not incorporate any of the updated the record indicates that lam began work for tri-power's predecessor during aside from a reserve report dated date however the record contains no evidence that lam was involved with the tri-power properties prior to production data from during some of the wells valued in the lam reserve report experienced improved performance and some experienced deteriorated performance the lam updated reserve report dated date estimated the discounted future net revenue from tri-power's proved and producing reserves to be dollar_figure as of date using a 10-percent discount rate in a schedule to the lam updated reserve report lam also presented a range of present worth estimates using different discount rates lam estimated the present net_worth of tri-power's proved and producing reserves to be dollar_figure using a 20-percent before-tax discount rate the lam updated reserve report indicated that the estimated future net_revenues presented therein were not to be construed as lam's opinion of the fair_market_value of the properties included in the report instead the report presented lam's opinion of the future net revenue that would be derived from the recovery_of the estimated reserves under the assumed timing and economic conditions the lam updated reserve report estimated tri-power's proved and producing reserves as of date to be as follows oil gas mbbl mmcf gross reserves net reserve sec_404 ' mbbl is the abbreviation for big_number barrels of crude_oil or liquid petroleum products mmcf is the abbreviation for million cf of gas at the standard conversion ratio of big_number cf of gas to barrel of oil these reserves translate into million boe rounded the lam updated reserve report indicated that several of the wells evaluated in the report had a relatively short or no production history and therefore production extrapolations are subject_to a higher degree of inaccuracy lam made available to petitioner for inspection and review the data underlying both the lam reserve report and the lam updated reserve report much of the data underlying lam's reserve reports is no longer available as part of petitioner's investigation into tri-power messrs billings and wagner traveled to houston on at least two occasions to interview tri-power's personnel and evaluate the the barrel of oil equivalent boe on the basis of the reserves reflected in the lam updated reserve report is computed as follows oil bbl big_number gas boe big_number big_number cf cf big_number total boe big_number tri-power properties during these visits mr billings and mr cassell reviewed in detail the geological and seismic data relating to the tri-power reserves and the lam reserve report mr cassell was candid with mr billings and mr wagner disclosing tri-power's strengths as well as its weaknesses in addition mr billings visited the lam offices where he reviewed the tri-power properties with mr martin petitioner's policy was to use its in-house personnel to evaluate prospective properties and during its investigation of the tri-power properties petitioner's acquisition team consulted petitioner's in-house petroleum engineers and geologists in- house personnel also conducted title and lease reviews messrs wagner and miller reviewed tri-power's contracts for the purchase and sale of its oil and natural_gas production mr wagner also took the lead investigating those tri-power properties with which he had prior experience including the meeteetse field located in wyoming's big horn basin in connection with that investigation mr wagner reviewed tri-power's land files and met with tri- power's landman paul vandergriff in addition to its in-house review petitioner engaged gerald swonke an oil_and_gas attorney from houston texas to review tri-power's major producing properties mr swonke's investigation included inter alia a review of tri-power's leases and an examination to confirm that tri-power held good title to its properties petitioner concluded from its investigation of the tri-power properties that the lam reserve report undervalued certain properties and overvalued others in particular petitioner's acquisition team believed that the lam reserve report underestimated tri-power's reserves located in the meeteetse and hough fields and that it overestimated the value of tri-power's reserves located ina texas field known as south atlanta with respect to the meeteetse field mr wagner discovered at least two promising wells that had been excluded from the lam reserve report discussions with mr cassell also revealed that a well owned and operated by tri-power in the hough field located in mississippi was producing at a rate times greater than had previously been projected for that well mr billings discovered also through discussions with mr cassell that the tri-power properties located in the south atlanta field were and one of tri- troubled south atlanta produced sour gas power's two south atlanta wells suffered from mechanical problems that severely limited its production on the whole however petitioner's management found the lam reserve report to be a reliable estimate of tri-power's reserves sour gas contains large amounts of hydrogen sulfide --- - c petitioner's examination of tri-power's nol's and financial condition petitioner first became aware of tri-power's nol's when it received the sales package from ms dichter sometime during early date petitioner engaged arthur andersen to review tri-power's tax returns and to verify tri-power's nol's in a letter dated date arthur andersen communicated to petitioner the results of its investigation up to that point in that letter arthur andersen indicated that it had reviewed the tax returns and related workpapers of tri- power and its predecessors for the years through representing dollar_figure million of the total nol's of dollar_figure million tax returns representing percent of the total loss carryforward and the various acquisitions and reorganizations that resulted in the formation of tri-power arthur andersen opined that the federal_income_tax returns it reviewed were prepared in accordance with federal tax law in reviewing the tax returns of tri-power and its predecessors arthur andersen identified several issues that it believed needed to be addressed before the acquisition became final arthur andersen in the date letter recommended that petitioner obtain before closing on the acquisition of tri- power tax opinions concerning the tax consequences of the various acquisitions and reorganizations of tri-power's - - predecessors the application of sec_382 and sec_269 to petitioner's acquisition of tri-power and the tax consequences of tri-power's recapitalization by letter dated date arthur andersen issued its opinion concerning the issues earlier identified for resolution in the date letter in rendering its opinion arthur andersen obtained the opinion of chamberlain hrdlicka white johnson williams chamberlain tri-power's counsel on certain issues on the basis of its review of chamberlain's opinion and petitioner's representations arthur andersen issued a favorable opinion relating to the acquisition of tri-power its prior activities and the future use of its nol's during the weeks leading up to the acquisition petitioner's management had regular discussions with arthur andersen concerning its investigation of tri-power and its nol's finally sometime prior to the date acquisition of tri- petitioner represented to arthur andersen that its principal purposes for acquiring tri-power were to diversify geographically its oil_and_gas operations enter a new market area create a holding_company structure and acquire oil_and_gas reserves and leases at an attractive price accompanying that opinion was a copy of the chamberlain opinion concerning the tax consequences of various acquisitions and reorganizations of tri-power's predecessors reviewed by arthur andersen and three internal memoranda concerning the remaining issues addressed by arthur andersen power arthur andersen made a presentation to petitioner's management concerning the potential use of tri-power's nol carryforwards the potential use of tri-power's nol carryforwards was also discussed on at least one occasion by petitioner's board petitioner's management was aware that unless the acquisition was made before the end of pending legislation amending sec_382 would limit petitioner's ability to use the nol's of an acquired_corporation sometime during date messrs billings and reed traveled to canada to meet with tpc's representatives during that trip wes ismond tpc's vice president of finance revealed that tri-power owed dollar_figure million to the banks and that the banks were putting pressure on tri-power on the return trip mr reed discovered while reviewing tri-power's balance_sheet the dollar_figure million intercompany debt that tri-power owed to tpc uncomfortable acquiring tri-power with its debt position mr reed consulted with arthur andersen which later recommended a put option subsegquently on date tri-power underwent a recapitalization discussed supra pursuant to which tri-power's debts to the banks and to tpc were eliminated in exchange for the issuance of tri-power preferred_stock the next day as discussed infra petitioner tpc tri-power bonanza and the banks entered into a stock purchase and put option agreement pursuant to which petitioner purchased all of the common and preferred_stock of tri-power from tpc and the banks d the acquisition at a special meeting of the board held on date petitioner's management presented the tri-power acquisition for consideration by the board management explained that while its investigation into tri-power was ongoing on the basis of the information then developed management recommended that the board authorize the acquisition of tri-power because the acquisition satisfied all of petitioner's acquisition limitations specifically tri-power possessed oil_and_gas reserves located primarily in texas and wyoming accordingly the acquisition of tri-power presented petitioner with the opportunity to expand outside the hugoton field and establish a gulf coast presence further the acquisition of tri-power presented petitioner with the opportunity to expand its product base with oil reserves as well as to make contacts with new markets for natural_gas production finally tpc's asking price dollar_figure million fit petitioner's budget and size limitations management also explained that the proposed acquisition would be a purchase of all the outstanding capital stock of tri-power and that if successful petitioner would maintain the tri-power corporate entity as its wholly owned subsidiary after an extended discussion petitioner's board resolved -- - if further investigation and analysis verifies that the data and projections respecting tri-power meet those expectations outlined to the directors in this meeting the officers of the company are authorized to make a bid not to exceed ten and one half million dollars dollar_figure for all the capital stock of tri-power petitioner's board rejected tpc's proposed retention of a 20-percent net_profits_interest on date days after the issuance of the lam updated reserve report petitioner issued a letter of intent to enter into a definitive agreement to purchase percent of the stock of tri-power for dollar_figure million petitioner conditioned the acquisition on inter alia the receipt of a favorable opinion from its tax adviser the letter of intent states as follows plains will not consummate the transaction contemplated hereby until it receives an opinion letter from its tax advisor stating the plains' tax advisor has reviewed all tax information relevant to the business of tri-power and tri-power's predecessors that the tax returns and data supporting those returns are accurate complete and verifiable as such and that in such advisor's opinion plains acquisition of tri-power as provided for in the definitive agreement should achieve the tax consequences intended by the parties thereto petitioner further conditioned the acquisition on the receipt of an opinion from tri-power's tax counsel ina form satisfactory to petitioner that tri-power and its predecessors had filed timely all tax returns required by federal state county and local taxing authorities the information contained in those returns was complete and accurate in all respects and that tri-power had paid all the taxes it was obligated to pay the letter of intent contained no provision conditioning the acquisition on the receipt of a favorable opinion concerning tri- power's reserves the letter of intent however did require tri-power to represent that it had no information or reason to dispute in the aggregate the accuracy of lam's reserve estimates in a letter dated date tri-power refused to make the requested representation stating that we have provided engineering reports to you for your information however you must satisfy yourself as to their adequacy for your purposes at its regular quarterly meeting on date petitioner's board authorized the acquisition of tri-power petitioner's board also authorized the transfer of petitioner's existing oil_and_gas_properties to tri-power on date petitioner issued a second letter of intent to acquire the stock of tri-power the second letter of intent also conditioned the acquisition on petitioner's receipt of an opinion from its tax advisers on date arthur andersen issued a favorable tax opinion discussed supra relating to the acquisition of tri- power its prior activities and the future use of its nol's -- - on date petitioner tpc tri-power bonanza and the banks entered into a stock purchase and put option agreement petitioner granted each of the banks a put option pursuant to which each bank could at its option sell to petitioner big_number shares of tri-power preferred_stock at a price of dollar_figure per share pursuant to the stock purchase agreement petitioner purchased all of the capital stock of tri-power by paying dollar_figure to tpc and dollar_figure million dollar_figure5 million each to the two banks the parties to the stock purchase agreement closed the transaction on date and on that date petitioner and tri-power became members of an affiliated_group the total proved developed and producing reserves that petitioner acquired from tri-power were less than the net reserves of several single wells that petitioner already owned nonetheless the acquisition of tri-power replaced approximately percent of petitioner's production through the as discussed supra bonanza was merged into tri-power on date accordingly it is unclear why bonanza was a separate party to this agreement pursuant to the agreement each put option was to terminate if not validly exercised on or before date the parties stipulated that petitioner paid tpc dollar_figure plus the amount of tri-power's adjusted net working_capital of dollar_figure less a postclosing adjustment of dollar_figure for a total of dollar_figure -- - acquisition of tri-power petitioner also acquired interests in nonproducing prospective leaseholds undeveloped acreage and tri-power's records concerning the acquired properties be public announcements concerning the acquisition in a letter to the shareholders dated date mr jackson announced that petitioner had signed a letter of intent to acquire the stock of tri-power in that letter mr jackson reported that tri-power owned proved and producing reserves estimated by independent engineers to be billion cf of gas and big_number barrels of oil in addition mr jackson indicated that tri-power had certain tax loss carryforwards available from prior operations petitioner again announced the pending acquisition in a press release issued on date finally petitioner reported the acquisition agreement in its date form 10-q filed with the securities_and_exchange_commission during date the press release and form 10-q each contained substantially the same information as mr jackson's date letter to the shareholders petitioner's annual report announced the completed acquisition of tri-power for dollar_figure million the estimated quantity of reserves acguired and the fact that tri-power had certain loss carryforwards available from prior operations among the favorable developments for the annual report recited petitioner's expectation of lower income taxes for the future the notes to the financial statements explained that as a result of the acquisition of tri-power petitioner gained access to substantial tax loss carryforwards which are available to reduce future income taxes the annual report also reiterated petitioner's continued commitment to its acquisition program tit petitioner's operations after the acquisition a transfer of petitioner's oil_and_gas_properties to tri-power on date tri-power's name was changed to plains petroleum operating co to avoid confusion however we will continue to refer to plains petroleum operating co as tri- power also on date petitioner transferred all of its oil_and_gas_properties to tri-power the date property transfer will sometimes be referred to as the dropdown and the properties transferred will be referred to as the dropdown properties ’ petitioner intended to maintain tri- power as a wholly owned subsidiary and the dropdown was an integral part of petitioner's plan to acquire tri-power for each of the years through the tri-power properties produced oil_and_gas amounting to approximately percent of the production from the dropdown properties during petitioner used only one operating subsidiary tri-power until when it organized plains petroleum gathering co that same period the tri-power properties generated a total net cash-flow in the amount of dollar_figure during the period through b pursuit of the tri-power properties after the acquisition petitioner continued to market production from its preacquisition properties primarily to kn energy as management continued to evaluate the tri-power properties petitioner divested itself of certain properties and pursued others upon acquisition of tri-power petitioner inventoried the acquired properties and identified certain properties for disposal on the basis of past experience petitioner's management was not interested in retaining the tri-power properties located in california kentucky and pennsylvania additionally petitioner decided not to pursue development of certain tri-power properties located in the northern rocky mountains an area with geologic faults that is difficult to explore petitioner pursued development of the tri-power properties located in the meeteetse field petitioner sought and acquired the right to operate the meeteetse wells giving it the power to control both the costs and the timing of work done on the property additionally petitioner successfully pursued and acquired additional working interests in the meeteetse field the meeteetse wells were experiencing problems they were not flowing regularly and there were problems transporting the production from the field to the market accordingly petitioner took steps to improve its production in the meeteetse field by increasing the field compression to allow the gathering system to take more gas through the transmission line that took it to market petitioner made arrangements with the owner of the gathering facility and a nearby market to sell its meeteetse production directly to that market petitioner also renegotiated a new contract with tennessee gas pipeline a division of tenneco inc relating to the meeteetse properties finally during petitioner drilled a new well in the meeteetse field petitioner retained the tri-power properties located in the powder river basin and acquired additional reserves in that region in addition petitioner acquired mcadams roux a high- tech company to assist in its exploration and development efforts in that region petitioner also drilled a second well on the schoenfeld property a tri-power property located in the deckers prairie field finally petitioner made efforts to improve production in the troubled south atlanta field petitioner believed it could better produce and market the south atlanta production and attempted to takeover as the operator of the south atlanta wells an audit ordered and paid for by petitioner and the other working_interest owners revealed that the incumbent south atlanta operator strago had an undisclosed interest in the sweetening plant that removed the sulfur from the gas petitioner looked for alternative sweetening plants and unsuccessfully tried to take over as the operator petitioner ultimately sold its interests in the south atlanta field during through the years petitioner divested other properties as well by the end of petitioner sold or abandoned many of the wells acquired in the tri-power acquisition c continued acguisition efforts during the years subsequent to the tri-power acquisition petitioner continued its acquisition program during the period from to petitioner added and replaced reserves through the acquisition of over oil_and_gas companies petitioner's acquisitions included the following year reserves acquisition acquired name location acquired price alpar oil texas panhandle oil gas dollar_figure midlands resources west texas oil gas big_number miscellaneous meeteetse wyoming gas big_number wedge oil gas west texas oil gas big_number continued d following the date dropdown petitioner's use of the tri-power nol's petitioners applied tri-power's nol's against the income of the dropdown properties reported taxable_income deductions year for the years through and nol deductions as follows taxable_income dollar_figure big_number big_number big_number big_number during the years in issue nol deductions dollar_figure big_number big_number big_number big_number petitioners before taking into consideration any nol petitioners deducted over dollar_figure million of the tri-power nol's petitioner continued year acquired name location devon oil meeteetse wyoming mcadams roux wyoming associates morgan energy partners murphy oil permian minerals michael cass arch petroleum michael cass arco phillips petroleum miscellaneous anadarko petroleum ensign oil gas raydon exploration west texas new mexico west texas west texas west texas wyoming wyoming various locations utah wyoming wyoming oklahoma reserves acquired unknown oil gas gas oil oil gas gas oil gas unknown oil gas oil gas gas gas as a result of the nol acquisition price big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number carryforwards in issue paid no regular federal_income_tax during the period to respondent disallowed petitioner's deductions for the tri- power nol carryforwards on the ground that the principal purpose for petitioner's acquisition of tri-power and subsequent dropdown of its oil_and_gas producing properties to tri-power was the evasion or avoidance of federal_income_tax iv petitioners' return preparation and tax_advice from arthur andersen from petitioners' inception through the years in issue arthur andersen audited petitioners certified their financial statements and prepared their federal corporate_income_tax returns petitioners selected arthur andersen because it performed similar services for petitioner's former parent kn energy and because it represents more independent oil_and_gas companies than any other accounting firm during and petitioners' lacked the available accounting staff needed to assist in the preparation of their federal corporate_income_tax returns because of commitments created by several acquisitions accordingly petitioners engaged a certified_public_accountant c p a in denver colorado to assist petitioners' controller in preparing certain schedules and workpapers for review by arthur andersen petitioners provided those schedules and workpapers to arthur andersen for use in preparing their federal corporate_income_tax returns arthur andersen had access to all of petitioners' books_and_records petitioner also relied on arthur andersen for tax_advice in connection with the acquisition of tri-power including the proper treatment of the nol'ss in issue in the instant case as discussed supra arthur andersen conducted an extensive investigation into the tax issues surrounding the acquisition and based in part on petitioner's representations’ issued an opinion concerning the proper tax treatment opinion i principal purpose for the acquisition and dropdown the first issue we must decide is whether petitioner is entitled to carry over and deduct the nol's incurred by tri-power before the acguisition and dropdown respondent contends that petitioner is not entitled to the benefit of the nol deductions because petitioner's principal purpose for the acquisition and subseguent dropdown was the evasion or avoidance of federal_income_tax petitioner contends that the acquisition and subseguent dropdown were not occasioned primarily by the desire to obtain tax losses but instead by business considerations sec_269 provides that if a corporation or in certain situations its property 1s acquired for the principal see supra note purpose of evading or avoiding federal_income_tax by securing the benefit of deductions credits or other allowances that the acquiring person or corporation would not otherwise enjoy the secretary may disallow such deductions credits or other allowances accordingly sec_269 is not applicable sec_269 provides in part as follows sec_269 in general ---if-- any person or persons acquire or acquired on or after date directly or indirectly control of a corporation or any corporation acquires or acquired on or after date directly or indirectly property of another corporation not controlled directly or indirectly immediately before such acquisition by such acquiring_corporation or its stockholders the basis of which property in the hands of the acquiring_corporation is determined by reference to the basis in the hands of the transferor_corporation and the principal purpose for which such acquisition was made is evasion or avoidance of federal_income_tax by securing the benefit of a deduction credit or other allowance which such person or corporation would not otherwise enjoy then the secretary may disallow such deduction credit or other allowance x kk the instant controversy has its origin in petitioner's acquisition of tri-power and the subsequent dropdown the parties dispute whether sec_269 can separately apply to the dropdown we conclude that it is unnecessary to address the dropdown dispute because as discussed supra in our findings_of_fact we found that the dropdown was an integral part of petitioner's plan to acquire tri-power accordingly we shall look to the purposes of the overall plan of acquisition to decide whether the principal purpose for the acquisition and dropdown was tax_avoidance see eg key buick co v commissioner tcmemo_1976_303 where the issue of whether the transactions continued unless the tax_evasion or avoidance motive is the principal purpose for the acquisition see sec_269 in the context of sec_269 principal purpose means that the evasion or avoidance purpose must outrank or exceed in importance any other purpose see 65_tc_162 63_tc_440 s rept 78th cong lst sess c b petitioners bear the burden_of_proof see rule a 290_us_111 to prevail petitioners need prove only that the avoidance of tax was not the principal purpose see capri inc v commissioner supra pincite the resolution of the dispute concerning the purpose of the acquisition presents a question of fact which must be resolved by considering all of the facts and circumstances of the entire transaction see capri inc v commissioner supra pincite scontinued were an integral plan and the determination of whether the principal purpose of the transactions was tax_avoidance were inseparable internal_revenue_service restructuring reform act of rra publaw_105_206 sec 112_stat_685 added sec_7491 which shifts the burden_of_proof to the secretary in certain circumstances sec_7491 is applicable to court proceedings arising in connection with examinations commencing after the date of the enactment of this act rra sec c rra was enacted on date accordingly sec_7491 is inapplicable to the instant case d'arcy-macmanus masius inc v commissioner supra pincite sec_1_269-3 income_tax regs we must look to the intent or purpose of the acquiring person or corporation at the time of the acquisition see 54_tc_705 as the acquisition and dropdown were integral steps in petitioner's plan to acquire tri-power we shall consider the overall plan of acquisition to determine whether tax_avoidance was the primary purpose business considerations petitioner contends that it acquired tri-power principally to replace its reserves and diversify its operations that it transferred its oil_and_gas_properties to tri-power principally to aid its business operations and acquisition efforts and that the acquisition of tri-power and subsequent transfer of its oil_and_gas_properties to tri-power were motivated principally by business considerations respondent does not challenge petitioner's need for diversification but contends that petitioner greatly exaggerates the need for replacement reserves during respondent points out that during petitioner's gas reserves were projected to last for approximately years and that as a result of the kcc infill drilling order petitioner expected to increase its proven natural_gas reserves by approximately percent accordingly respondent contends that petitioner had no immediate need for --- - replacement reserves additionally respondent contends that the acquisition of tri-power did not significantly add to petitioner's reserve base because the total_reserves acquired amounted to less than the reserves of several single wells already owned by petitioner we disagree with respondent's contentions notwithstanding its existing supply of gas reserves at the time of the acquisition of tri-power petitioner needed to continue the growth of its reserve base several witnesses testified that reserve growth is necessary for survival in the oil_and_gas business oil_and_gas companies must replace diminishing reserves otherwise they simply produce themselves out of business additionally although the kcc infill drilling order allowed petitioner to increase itss gas reserves it did nothing to diversify petitioner's production mix petitioner still needed oil reserves finally although tri-power's reserves were small in comparison to petitioner's existing reserves the acquisition was wholly consistent with petitioner's initial strategy to make smaller acquisitions furthermore the acquisition of tri-power replaced over half of petitioner's production respondent also contends that the dropdown served no real business_purpose except to enable petitioner to use tri-power's nol's we disagree petitioner transferred its oil_and_gas_properties to tri-power pursuant to a preexisting plan to adopt a holding_company structure a structure commonly used in the oil_and_gas business long before it knew about tri-power or its nol's petitioner decided to adopt a holding_company structure to aid its business operations and acquisition efforts petitioner long held the belief that an operating subsidiary would provide it with greater flexibility to make acquisitions and protection against hostile takeover attempts accordingly petitioner's plan to adopt a holding_company structure was from the beginning an integral part of its reserve acquisition and hostile takeover defense strategy on the basis of the extensive evidence in the record in the instant case we conclude that the dropdown served valid business purposes aside from facilitating petitioner's use of tri-power's nol's tax considerations petitioners have demonstrated legitimate business purposes for petitioner's acquisition of tri-power and the subsequent transfer of petitioner's oil_and_gas_properties to tri-power respondent contends however that the circumstances surrounding the acquisition and dropdown demonstrate that tax considerations not business considerations were petitioner's primary motive respondent contends that petitioner was a profitable oil_and_gas company that set out to acquire a loss_corporation to provide nol's to offset its income respondent points to several facts during petitioner expected increased future revenues as a result of the kcc infill drilling order and ferc order petitioner knew at the time of the acquisition that tri-power had nol's in excess of dollar_figure million and that amendments to sec_382 which were to become effective by the end of would limit its ability to use tri-power's nol's petitioner commissioned an extensive investigation of tri-power's nol's during the weeks leading up to the acquisition petitioner's management had regular discussions with arthur andersen concerning its investigation of tri-power and its nol's arthur andersen made a presentation to petitioner's management concerning the potential use of tri-power's nol's and the nol's were discussed with petitioner's board then within days of the acquisition and before the end of petitioner transferred its profitable oil_and_gas_properties to tri-power enabling it to use tri-power's nol's petitioner admits and we agree that tax considerations played a role in the acquisition and dropdown the question however is not whether tax considerations were present but whether those considerations were the principal purpose for the acquisition of tri-power and the subsequent dropdown primary purpose for the acguisition and dropdown after careful consideration of all of the facts and circumstances surrounding the transactions in issue we conclude that the business considerations were the principal purpose for the acquisition and dropdown several factors support our conclusion initially we give great weight to the fact that petitioner purchased tri-power pursuant to a preexisting plan to replace its reserves and diversify its operations through acquisition petitioner's acquisition policy established shortly after its spinoff from kn energy is corroborated by contemporaneous public announcements beginning with its first shareholder report the third guarter report and continuing with every report thereafter petitioner publicly and repeatedly committed itself to a program of reserve replacement and diversification through acquisition accordingly petitioner established its acquisition policy long before it ever knew about tri-power or its nol's petitioner's formally documented policy of expansion and diversification through acquisition rather than through internal growth tends to establish a non-tax-avoidance motive see eg u s shelter corp v united_states cl_ct we also consider petitioner's actions leading up to and following the acquisition and dropdown see d'arcy-macmanus masius inc v commissioner t c pincite after forming an in-house acquisition screening team petitioner's management adopted specific acquisition limitations petitioner sought targets with significant oil_and_gas reserves petitioner further sought geographic and geologic diversification in particular petitioner desired to expand outside of the hugoton field into the gulf coast region and to broaden its production mix by acquiring more oil reserves additionally petitioner sought targets in the dollar_figure to dollar_figure million range during petitioner considered numerous acquisition opportunities however petitioner prior to the tri-power acquisition was wholly unsuccessful in its acquisition efforts petitioner decided to acquire tri-power because after a thorough investigation petitioner determined that tri-power satisfied all of its acquisition limitations following the tri-power acquisition petitioner actively pursued further development of the tri-power properties petitioner also continued vigorously to pursue itss acquisition policy during the years following the tri-power acquisition petitioner continued to build its reserve base with the acquisition of over and gas companies on the basis of the record in the instant case we conclude that petitioner's actions both before and after the acquisition of tri-power are wholly consistent with its stated reserve acquisition policy additionally we note that nol's were not among petitioner's predefined acquisition limitations which supports the conclusion that petitioner did not set out to acquire a loss company another important factor is the testimony of the acquiring corporation's top management see capri inc v commissioner t c pincite d'arcy--macmanus masius inc v commissioner supra pincite mr jackson petitioner's ceo mr billings petitioner's coo and mr reed petitioner's vice president of finance all testified that petitioner paid nothing for tri- power's nol's mr jackson and mr wagner petitioner's land manager also testified that they supported the acquisition of tri-power because it satisfied all of petitioner's predefined acquisition limitations additionally harry s welch a member of petitioner's board testified that the board was primarily concerned with the acquisition of reserves and that the nol's were presented as a matter of secondary importance the foregoing individuals were intimately involved in the decision to acquire tri-power their testimony was credible in conjunction with other corroborating evidence contained in the record their testimony is an important factor supporting our conclusion that business considerations were the principal purpose for the acquisition of tri-power the dropdown which as we have found supra was an integral part of petitioner's plan to acquire tri-power facilitated petitioner's preexisting plan to adopt a holding_company structure we recognize as respondent so vigorously argues that the dropdown also enabled petitioner to use the tri-power nol's it is well settled however that taxpayers are free to arrange their business affairs so to as to minimize tax see 293_us_465 358_f2d_342 6th cir affg t cc briarcliff candy corp v commissioner tcmemo_1987_487 accordingly we do not believe that the dropdown by itself evinces a principal purpose to evade or avoid federal_income_tax moreover we do not believe that the dropdown taints the overall plan of acquisition all of the factors discussed above are inconsistent with respondent's contention that the acquisition and dropdown were undertaken for the principal purpose of acquiring tax losses to the contrary both transactions were undertaken pursuant to petitioner's preexisting plans to acquire replacement reserves diversify and adopt a holding_company structure accordingly we conclude that while tax factors were taken into consideration tax_avoidance was not the principal purpose for the acquisition and dropdown respondent's arguments although we are not persuaded that tax_avoidance was the primary motivation for the acquisition and dropdown we shall briefly discuss some of respondent's arguments to the contrary -- - awareness investigation and discussion of tri-power's nol's respondent first argues that petitioner's awareness investigation and discussion of tri-power's nol's supports a finding that sec_269 applies it is uncontroverted that petitioner knew that tri-power had nol's in excess of dollar_figure million petitioner engaged arthur andersen to conduct an extensive investigation of tri-power's prior tax returns its nol's and their potential use by petitioner and petitioner's management and board discussed tri-power's nol's tt is clear however that consideration of the tax aspects of a transaction does not mandatorily require application of sec_269 and that such consideration is only prudent business planning d'arcy-macmanus masius inc v commissioner t c pincite see also 443_f2d_501 9th cir trask j dissenting in the complexity of today's business and tax jungle a corporate president who does not obtain tax_advice before an acquisition or merger or substantial dollar transaction ought to be fired affg tcmemo_1969_183 68_tc_563 complicated business transactions do not take place in a vacuum and we find this to be nothing more than prudent business planning we believe that petitioner's consideration of tri-power's prior federal_income_tax returns and its nol'ss was prudent business planning accordingly we do not agree that petitioner's knowledge investigation or discussion of tri-power's nol's leads to the conclusion that petitioner had a tax_avoidance purpose investigation of tri-power's reserves respondent next argues that petitioner's investigation of tri-power's reserves was minimal in comparison to its investigation of tri-power's nol's to the contrary we think that petitioner thoroughly investigated tri-power's reserves as an initial matter petitioner's acquisition team reviewed all of the property information including the lam reserve report provided along with tpc's offer petitioner then commissioned lam to prepare an updated reserve report rolling forward its earlier projections to date in addition messrs billings and wagner traveled to houston to interview tri-power's personnel and evaluate the reserves during these visits mr billings and mr cassell reviewed in detail the geological and seismic data relating to tri-power's reserves and the lam reserve report mr billings also met with mr martin to review the tri-power reserves included in the lam reserve report mr wagner met with tri-power's landman mr vandergriff and reviewed tri-power's land files in-house geologists and engineers also reviewed the reserve data finally petitioner used in-house personnel as well as an outside oil_and_gas attorney mr swonke to conduct title and lease reviews on the tri-power properties on the basis of the foregoing we conclude that petitioner's investigation of tri-power's reserves equaled if not exceeded petitioner's investigation of tri-power's nol's respondent however is critical of petitioner's reliance on the lam reserve reports respondent contends that it was absurd for petitioner to rely solely on the seller's reserve report without an independent verification we disagree lam was an independent engineering firm experienced with tri-power's reserves moreover it was petitioner's standard practice to use the seller's updated ie rolled-forward reserve report to evaluate potential acquisitions and that practice was standard in the industry next respondent contends that the lam updated reserve report was unreliable because it did not take into account the updated production data and it included several wells with little to no production history respondent suggests that petitioner willingly disregarded updated production data because it would have resulted in a lower reserve_valuation the updated production data however was available to petitioner during its investigation of tri- power's reserves petitioner was also aware that the lam reserve reports included wells with little to no production history accordingly petitioner had all the information necessary to make its own determination concerning the value of --- - tri-power's reserves moreover we find nothing to suggest that petitioner disregarded the updated production data to the contrary we believe that petitioner considered all of the available information in making its decision to acquire tri- power letters of intent respondent next argues that petitioner's letters of intent indicate that tax considerations predominated in the acquisition petitioner in its date letter of intent conditioned the acquisition on inter alia the receipt of a favorable opinion from its tax adviser the condition states as follows plains will not consummate the transaction contemplated hereby until it receives an opinion letter from its tax advisor stating the plains' tax advisor has reviewed all tax information relating to the business of tri-power and tri-power's predecessors that the tax returns and data supporting those returns are accurate complete and verifiable as such and that in such advisor's opinion plains acquisition of tri-power as provided for in the definitive agreement should achieve the tax consequences intended by the parties thereto respondent contends that the above-quoted provision demonstrates that petitioner would not have consummated the acquisition unless petitioner had some assurance that it would be able to use tri-power's nol's respondent argues that this fact alone demonstrates that tax_avoidance was the primary purpose for the acquisition we do not agree the letter of intent merely confirms the fact that petitioner considered the tax consequences of the acquisition a fact that petitioner does not deny petitioner's consideration of the tax consequences of the acquisition as discussed supra does not mandate the application of sec_269 see d'arcy-macmanus masius inc v commissioner t c pincite moreover the condition was not binding nothing in the letter of intent would have prevented petitioner from waiving the condition and going forward with the acquisition in the event that it received an unfavorable tax opinion but still desired to acquire tri-power respondent further contends that petitioner's failure to include in its letter of intent a similar escape clause allowing it to back out of the acquisition if the reserves did not measure up 1s clear evidence that tax considerations predominated we disagree petitioner was in the oil_and_gas business not the tax business accordingly it was not only necessary but prudent for petitioner to seek an outside opinion concerning the tax aspects of the acquisition an outside opinion concerning the reserves was unnecessary because petitioner's acquisition team through its own investigation was already familiar with the lam reserve reports and their limitations accordingly we find that the absence of an escape clause concerning the reserves does not evince a tax_avoidance purpose value of tri-power's reserves respondent contends that petitioner paid more for tri-power than its assets were worth both parties presented expert witness testimony concerning the value of the tri-power reserves it is well established that we may accept or reject expert testimony according to our own judgment and we may be selective in deciding what parts of an expert's opinion if any we will accept see 304_us_282 respondent's experts estimate the fair_market_value of the tri-power reserves at the time of the acquisition to be in the range of dollar_figure million to dollar_figure million petitioner's expert estimates the fair_market_value of the tri-power reserves at the time of the acquisition to be in the range of dollar_figure million to dollar_figure million the lam updated reserve report estimated the future net revenue from the tri-power reserves to be approximately dollar_figure million using a discount factor of percent respondent contends that the fair_market_value estimated by petitioner's expert and the estimated future net revenue estimated by lam in the lam updated reserve report are overstated because they are based on overstated reserve estimates employ an overly optimistic price forecast to project the future cash-flows anticipated from the reserves and used an improper discount factor to discount the estimated -- - future cash-flow to its present_value respondent contends that the proper discount factor is percent overall we believe that the lam updated reserve report made coincident to the acquisition is the best estimate of the value of the tri-power reserves at the time of the acquisition not only was lam familiar with the properties but lam had available information that has since been lost accordingly we find the estimated reserves as set forth in the lam updated reserve report to be the most reliable estimate of the reserves moreover the oil_and_gas price forecast provided by petitioner to lam for use in the rollforward fell within the range reported in the spee survey as discussed supra in our findings_of_fact petitioner's price forecast was within one standard deviation of the spee mean accordingly we reject the notion that the price forecast used in the lam updated reserve report was overly optimistic finally the lam updated reserve report included a schedule showing a range of present worth estimates using different discount rates lam estimated the present net_worth of tri- power's proved and producing reserves to be dollar_figure using a 20-percent discount rate even if we accept respondent's assertion that percent is the proper discount factor the record supports a finding that petitioner paid dollar_figure million for stock in a corporation with assets having a value of at least dollar_figure million if not more consequently we conclude that petitioner did not pay more for tri-power than its assets were worth additionally we note that petitioner's acquisition of tri- power was competitive with other acquisitions that took place during the fourth quarter of petitioner paid dollar_figure boe dollar_figure million million boe to acquire the tri-power reserves accordingly the price per boe paid_by petitioner for the tri-power reserves was below the fourth quarter median of dollar_figure boe reported by strevig in its fourth guarter report and below the revised fourth quarter median of dollar_figure boe reported by strevig during date accordingly petitioner actually acquired the tri-power reserves at a discount rather than a premium as respondent contends size of tri-power's nol's respondent contends that the sheer enormity of tri-power's nol'ss in comparison to the value of its assets and their income- producing potential indicates the primacy of tax motivations respondent stresses the fact that by the end of petitioners used almost dollar_figure million of the tri-power nol's but had yet to recoup their dollar_figure million investment through the cash-flow of the tri-power properties respondent further emphasizes that as a result of the nol carryforwards in issue petitioner paid no regular federal_income_tax during the period to accordingly respondent contends that the tax benefits of the transaction exponentially dwarfed both the potential and actual business advantages of the acquisition and dropdown petitioner contends that respondent's argument is based in substance on old sec_269 which was repealed by congress during see tax reform act of publaw_94_455 sec a 90_stat_1771 the magnitude of the nol's in issue supports an inference that the acquisition and dropdown were undertaken at least in part for the purpose of securing a tax_benefit we are not persuaded however that the size of the nol's alone calls for a finding that petitioner's primary purpose for the transactions in prior to its repeal old sec_269 read as follows sec_269 presumption in case of disproportionate purchase_price --the fact that the consideration paid upon an acquisition by any person or corporation described in subsection a is substantially disproportionate to the aggregate-- of the adjusted_basis of the property of the corporation to the extent attributable to the interest acquired specified in paragraph of subsection a or the property acquired specified in paragraph of subsection a and of the tax benefits to the extent not reflected in the adjusted_basis of the property not available to such person or corporation otherwise than as a result of such acquisition shall be prima facie evidence of the principal purpose of evasion or avoidance of federal_income_tax this subsection shall apply only with respect to acquisitions after date issue was to secure the benefit of tri-power's nol's to the contrary after careful scrutiny of all the facts and circumstances surrounding the transactions in issue we conclude as discussed supra that business considerations were the principal purpose for the acquisition and dropdown postacquisition pursuit of the acquired properties respondent argues that after the acquisition petitioner did not vigorously exploit the tri-power properties we disagree although petitioner ultimately sold or abandoned many of the tri-power properties we believe that petitioner's pursuit of the tri-power properties is wholly consistent with its contention that obtaining the reserves was the primary purpose for the acquisition the tri-power nol's distort petitioner's tax_liability respondent contends that the acquisition and dropdown are precisely the type of abusive transactions that sec_269 was designed to attack because the nol's in issue distort petitioner's tax_liability the purpose of sec_269 is to render ineffective arrangements distorting or perverting deductions credits or allowances so that they no longer bear a reasonable business relationship to the interests or enterprises which produced them and for the benefit of which they were provided s rept supra c b pincite sec_1_269-2 income_tax regs indicates that sec_269 applies -- - when the effect of the deduction credit or other allowance would be to distort the liability of the taxpayer as evidenced by inter alia the unreal or unreasonable relation which the deduction credit or other allowance bears to the transaction respondent contends that the nol'ss in issue have an unreal or unreasonable relation to the acquisition in issue we disagree petitioner acquired a going concern actively engaged in the same line_of_business as petitioner after the acquisition and dropdown petitioner continued to operate the tri-power properties along with the dropdown properties accordingly we do not believe that the acquisition and dropdown distorted the nol's in issue so that they no longer bear a reasonable business relationship to the interests or enterprises which produced them for the same reasons we do not believe that the nol's bear an unreal or unreasonable relation to the acquisition and dropdown sec_1_269-3 income_tax regs next respondent turns to the regulations for support sec_1_269-3 and c income_tax regs provides that in the absence of additional evidence to the contrary the following transactions are ordinarily indicative that the principal purpose for the acquisition was evasion or avoidance of federal_income_tax -- - a corporation or other business_enterprise or the interest controlling such corporation or enterprise with large profits acquires control of a corporation with current past or prospective credits deductions net operating losses or other allowances and the acquisition is followed by such transfers or other action as is necessary to bring the deduction credit or other allowance into conjunction with the income a subsidiary_corporation which has sustained large net operating losses in the operation of business x and which has filed separate returns for the taxable years in which the losses were sustained acquires high earning assets comprising business y from its parent_corporation the acquisition occurs at a time when the parent would not succeed to the net_operating_loss carryovers of the subsidiary if the subsidiary were liquidated and the profits of business y are sufficient to offset a substantial portion of the net_operating_loss carryovers attributable to business k respondent contends that these regulations perfectly describe petitioner's acquisition of tri-power and subsequent transfer of its oil_and_gas_properties to tri-power the acquisition and subsequent dropdown do arguably fall within the cited examples and might ordinarily absent contrary evidence lead to the conclusion that a tax_avoidance purpose exists in the instant case however additional evidence to the contrary exists and that evidence indicates that business considerations not evasion or avoidance of federal_income_tax were the principal purpose for the transactions in issue circumvention of the consolidated_return requlations finally respondent contends that through the dropdown petitioners sought to circumvent the separate_return_year limitation rules in the consolidated_return_regulations pursuant to sec_1_1502-21a income_tax regs pre- acquisition losses can be carried forward and used on the consolidated_return only to the extent that the corporation that incurred the losses has current income reflected on the consolidated_return respondent contends that the dropdown renders this limitation meaningless and that sec_269 should be applied to avoid frustration of the regulation's purpose the application of sec_269 however requires a finding that the primary purpose for the acquisition was to evade or avoid federal_income_tax by securing the benefit of a deduction credit or other allowance we concluded supra that the acquisition and dropdown were principally motivated by business considerations and that petitioner did not have as its principal purpose the avoidance or evasion of federal_income_tax by securing a deduction credit or other allowance absent the requisite intent sec_269 simply does not apply we conclude as discussed supra that business considerations predominated in the acquisition and dropdown in issue accordingly sec_269 does not operate to disallow petitioner's use of tri-power's nol's ii penalties the remaining issue we must decide is whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 respondent determined that petitioners are liable for sec_6662 accuracy-related_penalties for and the penalties were determined with respect to the sec_269 issue 1ie the disallowed nol deductions as well as the adjustments conceded by petitioners in the petition because we held supra that sec_269 does not operate to disallow petitioners' use of tri-power's nol's the only issue remaining to be decided is whether petitioners are liable for sec_6662 accuracy-related_penalties with respect to the adjustments conceded in the petition sec_6662 imposes a penalty equal to percent of the portion of the underpayment_of_tax attributable to one or more of the items set forth in subsection b respondent contends that the sec_6662 penalty for was due to negligence or disregard of rules or regulations and that the sec_6662 a penalties for and were based on substantial understatements of income_tax see sec_6662 and the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability see id petitioners contend that the accuracy-related_penalties are inappropriate in the instant case because they relied on their c p a arthur andersen to prepare their returns accurately generally the duty_of filing accurate returns cannot be avoided by placing the responsibility on a tax_return_preparer see 88_tc_654 reliance on a qualified adviser however may demonstrate reasonable_cause and good_faith if the evidence shows that the taxpayer contacted a competent tax adviser and provided the adviser with all the necessary and relevant information see 86_tc_492 affd 864_f2d_1521 10th cir 78_tc_623 magill v commissioner t c affd 651_f2d_1233 6th cir 59_tc_473 sec_1_6664-4 income_tax regs revised date applies to returns the due_date of which determined without regard to extensions of time for filing is on or before date see sec_1_6664-1 income_tax regs we believe that petitioners acted with reasonable_cause and in good_faith in their reliance on arthur andersen in connection with the preparation of their returns for the years in issue arthur andersen an accounting firm having substantial experience in the oil_and_gas industry qualifies as a competent tax adviser in the instant case moreover petitioners provided arthur andersen with their schedules and workpapers for use in the preparation of their federal corporate_income_tax returns additionally arthur andersen had access to all of petitioners’ books_and_records there is nothing in the record to indicate that petitioners withheld any relevant information from arthur andersen respondent suggests that because petitioners were short staffed during the years in issue petitioners devoted less time and resources than usual to their return preparation activities we disagree when commitments created by numerous acquisitions left petitioners without the necessary accounting staff required to assist in the preparation of their federal corporate_income_tax returns petitioners engaged a c p a to prepare certain schedules and workpapers for review by arthur andersen accordingly we believe that petitioners made significant efforts to assess their proper tax_liability consequently we hold that petitioners are not liable for the accuracy-related_penalties under sec_6662 for the years in issue we have considered the parties’ remaining arguments and find them to be either without merit or unnecessary to reach to reflect the foregoing decision will be entered under rule
